Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020 and 06/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The hole penetrating from a wearer side to an exterior, wherein the ambient temperature sensor is located must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: limitation “communication interface” in claim 2, the claim does not recite enough structure corresponding to the claimed “communication interface” to perform the function of outputting the information.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Ockham Razor Ventures (hereinafter “Ockham et al”) (WO 2016/060708), in view of Hitachi Engineering Service (hereinafter “Hitachi et al”) (JP 2013-022451, the Office Action is citing the English translated version submitted in the IDS mailed on 04/07/2020).

As to claim 1, Ockham discloses a helmet (hardhat 44, page 6, fig.1-3) comprising: 
a first sensor (biometric sensors 56, page 6, fig.3) for detecting biological information of a wearer;
 a second sensor (environmental sensors 58, page 6, fig.3) for detecting environment information around the wearer; and 


Ockham discloses the invention substantially as claimed above, but failed to explicitly teach the controller determines a cycle for executing detection by at least one of the first sensor and the second sensor, based on the biological information and the environment information.
However Hitachi discloses a wearable/clothing system in the same field of endeavor that determines a health status of a worker wearing the wearable/clothing system, such as, temperature, heart stroke, etc., wherein the controller determines a cycle for executing detection by at least one of the first sensor and the second sensor, based on the biological information and the environment information (determining the determination cycle, par.50, if heat stroke detected the CPU shortens the transmission cycle and the determination cycle, par.63-64, when the biological information exceeds the warning level, the device shortens the transmission cycle and the determination cycle, par.71).

As these types of controllers that controls/manages determination cycle are well known in the art, since Ockham’s invention teaches alerting/notifying the wearer if the biological/environmental information are above a threshold (pages 7-8), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to program the control unit taught by Ockham’s invention, to 

As to claim 2, Ockham in view of Hitachi discloses the helmet, further comprising a communication interface (Ockham teaches communication unit 60, page 6, lines 26-32, fig.1-3communicably connected to a server via a network, wherein the controller is configured to: 
cause the communication interface to output at least one of the biological information and the environment information to the server via the network (audio/visual outputs, pages 6-9), and cause the communication interface to acquire the cycle for executing detection by at least one of the first sensor and the second sensor from the server via the network (Hitachi, par.50, 63-64, 71).

As to claims 3 and 8, Ockham discloses the helmet, wherein the first sensor includes a body temperature sensor (biometric sensors 56 includes body temperature sensor, page 8, lines 8-10).

As to claims 4 and 9-11, Ockham discloses the helmet, wherein the second sensor includes an ambient temperature sensor (environmental sensors 58 includes ambient temperature sensor, page 8, lines 11-14).


Therefore, it would have been prima facie obvious to modify hardhat 44 of Ockham’s invention to obtain the invention as specified in Claims 5 and 12-14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ockham’s invention. In re Rose, 105 USPQ 237 (CCPA 1955).

As to claims 6 and 15-17, Ockham discloses the helmet, wherein the first sensor includes at least one of an oxygen saturation sensor, a blood flow sensor, and a brain 

 As to claims 7 and 18-20, Ockham discloses the helmet, wherein the wearer is an occupant of a vehicle (since the worker wearing hardhat 44 works remotely from base station/facility, so hardhat 44 is more than capable of being worn by the worker anywhere, while working, walking from working site to base station/facility, occupying a vehicle, or inside a building, pages 1-3, as best seen in fig.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791